DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Examiner’s Comments
2.	This office action is in response to the application received on 3/21/2021.
	Claims 1-17 are pending.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 3/21/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 5 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5, recites “first two-dimensional hypothetical plane” and “second two-dimensional hypothetical plane” lines 9 and 10, it is unclear what applicant is claiming.
In claim 12, there is similar recitation of “two-dimensional hypothetical plane”.
Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.	Claims 1, 6-8, 10-11 and 13-16 are rejected under 35 U.S.C. 102(b) as being anticipated by Leimbach et al. (US 2009/0090759) hereinafter (“Leimbach”).
With regard to claim 1, Leimbach discloses a driving machine (10) for driving a fastener (Abstract) into a workpiece, the driving machine comprising: a cylinder (71) having a first end and a second end opposite the first end (as seen in fig. 2); a piston (80) disposed in the cylinder (71 fig.2) to travel in a first direction from a side of the first end to a side of the second end, and a second direction opposite the first direction; a striker (90) coupled to the piston (80 see fig.2) and configured to apply driving force to the fastener; a compression chamber (76) configured to be filled with a gas for moving the piston in the first direction; a driving mechanism comprising a motor  (40) configured to move the piston in the second direction; a housing (12, 14) for supporting the cylinder  (71) and the driving mechanism (40), the housing comprising a cylinder case (78 wall of casing) for supporting the cylinder (71), the cylinder case having an opening (as seen in fig.5 closed by a cover) on the side of the first end of the cylinder; and a cover (72) for covering the compression chamber (76) and the opening of the cylinder case (see fig.5), wherein the cover (72) is attached to the compression chamber (as seen in fig.5).  
With regard to claim 6, Leimbach discloses a driving machine (10), wherein a part of the compression chamber (76) protrudes outward from the cylinder case (78) through the opening (see fig. 2), and wherein the cover (72) has a cup-shape and covers the part of the compression chamber (76 as seen in fig. 2) 
With regard to claim 7, Leimbach discloses a driving machine (10), wherein the first end of the cylinder is positioned inside the cover (72 see fig. 2 see also figs.19 & 20) when the cover covers the compression chamber (76).  
With regard to claim 8, Leimbach discloses a driving machine (10), wherein a top dead center of the piston is positioned inside the cover (72) when the cover covers the compression chamber (76).  
With regard to claim 10, Leimbach discloses a driving machine (10), wherein the cover (72) has a circumferential edge that defines an opening (as seen in fig.5) of the cover, and wherein the circumferential edge of the cover is in contact with the first end of the cylinder (71) when the cover covers the compression chamber (76).  
With regard to claim 11, Leimbach discloses a driving machine (10), further comprising a valve (P 0184) configured to allow the gas to be supplied to the compression chamber (76).  
With regard to claim 13, Leimbach discloses a driving machine (10), further comprising a magazine (16) holding fasteners, wherein the housing further comprises a handle (12) extending from the cylinder case (24) and having a connection portion (see lower portion fi.1) to which a battery (48) is connectable, and wherein the connection portion as a whole is displaced relative to the handle in a direction away from the magazine.  
With regard to claim 14, Leimbach discloses a driving machine (10), the handle (12) and the magazine (16) are arranged in the first direction in that order, and the handle and the magazine partially overlaps (see fig.17) each other in a width direction of the handle in a direction perpendicular to the first direction.  
With regard to claim 15, Leimbach discloses a driving machine (10), for driving a fastener into a workpiece, the driving machine comprising: a cylinder (71) having a first end and a second end opposite the first end; a piston (80) disposed in the cylinder to travel in a first direction from a side of the first end to a side of the second end, and a second direction opposite the first direction; a striker (90) coupled to the piston and configured to apply driving force to the fastener; a compression chamber (76) configured to be filled with a gas for moving the piston in the first direction; a driving mechanism comprising a motor (40) configured to move the piston in the second direction; and a housing (24) for supporting the cylinder (71) and the driving mechanism, the housing comprising: a cylinder case (78) for supporting the cylinder, the cylinder case (78) having an opening (as seen in fig.4) on the side of the first end of the cylinder; a handle (12) extending from the cylinder case (24) in a third direction; a motor case (see fig.1) supporting the motor (40) and extending along the third direction; a connecting portion (at lower end of handle and motor casing fig.1) connecting an distal end of the handle and a distal end of the motor case, wherein the housing (12 and 14) comprises a first part and a second part, the first part and the second part being coupled together to become the housing, wherein, the cylinder case (78), the handle (12), a motor case (fig.1), and the connecting portion (at lower end of handle and motor casing fig.1) composes a single integral component (see fig.1), and wherein the driving machine (40) further comprises a cup-shaped cover (72) that covers the opening of the cylinder case (24).  
With regard to claim 16, Leimbach discloses a driving machine (10), wherein the cover (72) is attached to the compression chamber (76).  

Double Patenting
8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
9.	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
10.	Claims 1-3, 13 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4, 7-8, 10-12 and 14-16 of U.S. Patent No. 11,273,545. Although the claims at issue are not identical, they are not patentably distinct from each other because a person having ordinary skill in the art would have found the claims of the instant application to have been obvious variations of the claims of the patent. 
The claims of the patent and the claims of the present application are both directed to a driving machine including a cylinder, a piston, a striker, a compression chamber, a driving mechanism, a housing and a cover. 
While the claims of the present application and the claims of the patent may have variations and differences in their scope and terminology, the variations and differences would have been obvious to one having ordinary skill in the art.	
Patented claims 1, 3-4, 7-8, 10-12 and 14-16 disclose all of the structure defined in application claims 1-3, 13 and 15. Therefore, patented claims 1, 3-4, 7-8, 10-12 and 14-16 are in essence a “species” of the generic invention of application claims 1-3, 13 and 15.  It has been held that a generic invention is “anticipated” by a “species” within the scope of the generic invention.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claims 1-3, 13 and 15  are anticipated by patented claims 1, 3-4, 7-8, 10-12 and 14-16, application claims 1-3, 13 and 15 are not patentably distinct from patented claims 1, 3-4, 7-8, 10-12 and 14-16.
The application claims and patented claims match-up as follows:
Application Claims	Patent Claims US 11273545
 1, 13				1,16
2				3
3				4
13				7,15
1				8, 10
15				10-12, 14


Allowable Subject Matter
11.	Claim 17 is allowed over the prior art of record.
With regard to claim 17, Leimbach discloses a working machine but fails to disclose or teach, wherein the housing is dividable into a first part and a second part by a dividing plane parallel with a longitudinal direction of the handle, the first part and the second part being coupled together to become the housing; and a cup-shaped cover that surrounds one end of the housing to secure the coupling of the first part and the second part, the cover being fixed to a portion of the driving mechanism.
Claims 2-5, 9 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 2-3 are not rejected under art of record but under double patent.
With regard to claim 2, Leimbach discloses a driving machine but fails to disclose or teach, wherein the cover is attached to the compression chamber while no part of the cylinder case is used to attach the cover to the compression chamber.  
  With regard to claim 3, Leimbach fails to disclose or teach, wherein the compression chamber has holes extending along an axial direction of the cylinder, and wherein the cover is attached to the compression chamber using the holes of the compression chamber.  
With regard to claim 9, Leimbach discloses a driving machine, but fails to teach or disclose, wherein the compression chamber has an outer diameter greater than that of the cylinder, wherein the cover has an inner diameter greater than the outer diameter of the compression chamber, and wherein the cover has a cup shape comprising a tubular portion, the compression chamber has an outer peripheral surface facing an inner surface of the tubular portion, and a gap is present between the inner surface and the outer peripheral surface, when the cover covers the compression chamber.  
With regard to claim 12, Leimbach discloses a driving machine, but fails to teach or disclose, wherein the cylinder case is dividable into a first part and a second part by a two-dimensional hypothetical plane extending along an axial direction of the cylinder, the first part and the second part being coupled together to become the cylinder case, wherein the first part includes a part of the first end of the cylinder case, and the second part includes another part of the first end of the cylinder case, and wherein when the cover covers the compression chamber, the cover surrounds the first end of the cylinder case to secure the coupling of the first part and the second part.  
Conclusion
12.	Refer to attachment for notice of references cited and recommended for consideration based on their disclosure of limitations of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL C. CHUKWURAH whose telephone number is (571)272-4457. The examiner can normally be reached M-F & T-F 6-3:30 IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        
12/7/2022